DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art teaches “a system comprising flash memory elements and an FPGA controller generating address and control signals for a non-volatile memory subsystem and write data signal into the nonvolatile memory subsystem (Chen 20150255156),” but, in combination with the overall claimed limitations interpreted in light of the specification, does not anticipate or make obvious the claimed features of:
Am FPGA-based intelligent storage control system comprising: a FLASH command former and address generator with memory functions connected with a FLASH main controller for generating a level signal of cross clock domain, automatically generating each partition writing address according to a current storage space allocation, and automatically avoiding out-of-bounds writing in; a configuration data former, connected with the flash main controller, for driving and controlling configuration writing function by writing in a configuration drive signal; an automatic read configurator, connected with the flash main controller, a main data and auxiliary data former connected with the flash main controller; a multi-interface external drive module connected with flash main controller and flash data read buffer where the flash command former and address generator with memory function comprises: the flash command former, connected with the flash main controller, an intelligent storage control system connected with the flash main controller, and address generator connected with the flash main controller where the configuration data former comprises a main state machine and a deputy state machine, both of which are connected with the flash main controller and the main state machine and the deputy state machine are connected to each other (Exemplary Claim 1)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   May 7, 2022                                                 By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246